Read, C. J.
The right to plead several matters is subject to the discretion of the Court because by the Statute of 4 & 5 Anne [c. 16,1705] they are to be pleaded with leave of the Court. In a case cited in 4 Bac.Abr. 122 it is said, “And here the Court observed that this Statute was not designed to put plaintiffs under unnecessary difficulties in proving issues foreign to the merits of the matter in question; and though they are to allow any person that asks the favor of pleading double to use the benefit of the Act, yet are they to see the design of it is not abused in multiplying fruitless and impertinent issues.” As the pleas entered in this case were warranted by the ancient practice when pleaded, the Court will not strike them out, but hereafter inconsistent pleas will not be allowed without some special cause assigned.